Banke, Judge.
The appellant was convicted of motor vehicle theft. His appointed counsel on appeal has moved to withdraw, following the procedures set forth in Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). We have carefully examined the record and transcript and are satisfied that the appeal is frivolous. Accordingly, counsel is granted permission to withdraw, and the conviction is affirmed. Snell v. State, 246 Ga. 648 (272 SE2d 348) (1980).

Judgment affirmed.


Deen, P. J., and Carley, J., concur.